Citation Nr: 0030493	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for shortness of 
breath, claimed as representing chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
representing chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for right elbow pain, 
claimed as representing chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for left elbow pain, 
claimed as representing chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for muscle joint 
soreness of the left hip, claimed as representing chronic 
disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for muscle joint 
soreness of the right hip, claimed as representing chronic 
disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for muscle joint 
soreness of the low back, claimed as representing chronic 
disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for muscle joint 
soreness of the left knee, claimed as representing chronic 
disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for muscle joint 
soreness of the right knee, claimed as representing chronic 
disability resulting from an undiagnosed illness.

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1993.

This case is before the VA Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the RO, which 
denied the benefits sought on appeal.  


REMAND

Initially, the Board notes that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to clarify VA's duty assist a claimant in 
developing all facts pertinent to a claim for benefits.  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well providing notice to the appellant 
when efforts to obtain potentially relevant evidence is 
unsuccessful.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).

Specifically as regards VA medical records, the Board also 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In the veteran's substantive appeal, received at the end of 
October 1998, he indicated that his various disabilities, 
claimed to represent undiagnosed illnesses resulting from his 
service in the Persian Gulf, had been present since his 
discharge from service.  Prior to his substantive appeal, the 
veteran indicated that he had only been treated for 
respiratory problems at the VA Medical Center (VAMC) in 
Fayetteville, North Carolina; however, in his substantive 
appeal, the veteran indicated that he had "rescheduled" 
himself to been seen in reference to his many various 
symptoms.  

The record reflects that on November 2, 1998, the RO properly 
requested the veteran's records from the Fayetteville VAMC.  
Thereafter, records were received from this facility, but the 
most recent records were dated in September 1998.  Thus, no 
records pertaining to any "rescheduled" VAMC visit by the 
veteran, after October 1998, are included in the records 
received.  The record also reflects that in the initial 
request for records from the Fayetteville VAMC, the RO, 
inexplicably, requested records from September 1995, 
approximately two years after the veteran's discharge from 
active service.  As the Board is not reasonably certain that 
VA records more recent than September 1998 or prior to 
September 1995 do not exist or that efforts to obtain them 
would be futile, the RO should attempt to obtain any such 
records.  Moreover, the Board finds that at least one follow-
up request should be made for these records and, if the 
response is negative, the veteran should be so notified.  He 
should also be afforded the opportunity to provide any 
additional medical or other pertinent records in his 
possession.

As a final point, the Board points out that in light of the 
recent amendment to 38 U.S.C.A. § 5107, noted above, there is 
no longer a legal requirement that a claim be "well-
grounded" before it can be adjudicated on the merits; hence, 
the RO should adjudicate each of the claim on the merits.  
The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file copies of all 
outstanding medical records, which are 
not already in the claims file, of the 
veteran's treatment at the Fayetteville 
VAMC, particularly records dated prior to 
September 17, 1995, and after September 
2, 1998.  If the response from this 
facility is negative in any respect, the 
veteran should be so notified.  The 
veteran should also be afforded the 
opportunity to provide any pertinent 
medical records in his possession.

2.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
shortness of breath, fatigue, right elbow 
pain, left elbow pain, muscle joint 
soreness of the left hip, muscle joint 
soreness of the right hip, muscle joint 
soreness of the low back, muscle joint 
soreness of the left knee, and muscle 
joint soreness of the right knee, each 
claimed as representing chronic 
disability resulting from an undiagnosed 
illness.  Such adjudication, on the 
merits of each claim, should be 
accomplished in light of all pertinent 
evidence and legal authority.  The RO 
must provide full reasons and bases for 
its determinations.

3.  If any action taken is adverse to the 
veteran, he should be furnished an 
appropriate supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case with 
written or other argument before the 
claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


